           Case 1:18-cr-00300-RM Document 23 Filed 12/04/18 USDC Colorado Page 1 of 1


AO 83 (Rev. 06/09) Summons in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                                                for the
                                                        District
                                                  __________     of Colorado
                                                              District of __________

                   United States of America                        )
                              v.                                   )
                         Roland Vaughn                             )
                                                                   )      Case No. 18-cr-00300-MSK
                                                                   )
                                                                   )
                              Defendant                            )

                                                SUMMONS IN A CRIMINAL CASE

        YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

u Indictment               ✔ Superseding Indictment
                           u                               u Information u Superseding Information                   u Complaint
u Probation Violation Petition            u Supervised Release Violation Petition u Violation Notice             u Order of Court

        Alfred A. Arraj Courthouse
Place: 901 19th St.                                                             Courtroom No.: A501
        Denver, CO 80294
                                                                                Date and Time: 12/18/2018 2:00 pm

          This offense is briefly described as follows:
18 U.S.C. § 371, Conspiracy to Commit an Offense against the United States; 18 U.S.C. § 201(c)(1)(A), Offering/Paying
Illegal Gratuity


Prior to court appearance, defendant shall report to probation at 9:00 a.m., 1929 Stout Street, Denver, CO and the U.S.
Marshal's Service; 901 19th Street, Denver, Colorado at 10:00 a.m.




Date:              12/04/2018                                                     s/D. Kalsow, Deputy Clerk
                                                                                       Issuing officer’s signature

                                                                               Jeffrey P. Colwell, Clerk of Court
                                                                                        Printed name and title



I declare under penalty of perjury that I have:

u Executed and returned this summons                           u Returned this summons unexecuted



Date:
                                                                                           Server’s signature



                                                                                        Printed name and title
